Mr. Justice Barnes delivered the opinion of the court. Abstract of the Decision. 1. Contracts, § 4*—what constitutes contract for services. Where a writing signed by the defendant only, purporting to engage the services of the plaintiff to appear at the defendant’s théater, is orally accepted by the plaintiff, and the defendant makes an entry on its books of the plaintiff’s engagement, a valid contract, oral if not written, is entered into, on the breach whereof by the defendant, in refusing to allow the plaintiff to perform in accordance with the terms thereof, a suit will lie for the stipulated remuneration, such writing not being a mere proposal revocable by defendant and subject to cancellation before performance of such services. 2. Contracts, § 196*—when printed portion of contract not controlling. A written agreement consisting of a printed form, filled in and signed by the defendant, whereby he engages the services of the plaintiff fop one week, reciting that a failure on the part of either party to perform on “such week” shall not be a violation of its terms, will, on the refusal of the defendant to accept performance, support an action by the plaintiff to recover the stipulated remuneration for such services on his tendering performance, it being evident that the printed form was designed to cover a case where the term of the engagement extends over a period longer than one week.